Citation Nr: 0003490	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-98 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from November 1989 to 
November 1993 and from March 1994 to May 1995.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1996 decision of the RO, which denied the 
veteran's claim for a compensable rating for a service-
connected left knee disability and denied his claims of 
service connection for residuals of a right eye injury, 
residuals of a right ankle injury, a back disability and 
residuals of a right leg contusion.  The veteran subsequently 
perfected an appeal as to these issues in a timely fashion.

During a hearing at the RO in March 1997, the veteran 
withdrew his appeal as to the claims for service connection 
for residuals a right eye injury and residuals of a right leg 
contusion.  The appeal as to those issues is therefore 
dismissed.  See 38 C.F.R. §§ 20.202, 20.204 (1999).

In May 1997, the RO, in part, granted service connection for 
a lumbar back disability with a 10 percent rating, effective 
on May 17, 1995, and granted an increased rating of 10 
percent for the service-connected left knee disability, 
effective on May 17, 1995.  

The Board notes that the grant of service connection for a 
back disability is a full award of the benefits on appeal.  
See Holland v. Gober, 10 Vet. App. 433 (1997).  In addition, 
in May 1997, the veteran withdrew his appeal relating to the 
back and left knee disabilities.  Thus, the only issue 
currently on appeal is the veteran's claim for service 
connection for a right ankle disability as noted on the 
preceding page.






FINDINGS OF FACT

1.  The veteran's service medical records include notations 
as to right ankle sprain and subsequent complaints of pain 
during his active military service, and post-service, a 
private physician has assessed right ankle pain secondary to 
his in-service injury.

2.  The veteran's claim is plausible.


CONCLUSION OF LAW

The claim for service connection for a right ankle disability 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991). 38 C.F.R. § 3.303(a) (1999).

However, a more preliminary and fundamental determination 
that must be made in a case involving a claim for service 
connection is whether the claim is "well grounded."  A 
claim is "well grounded" if it is "plausible, meritorious 
on its own or capable of substantiation."  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
initial burden of showing that the claim is well grounded 
resides with the veteran, and if it is determined that he has 
not satisfied his initial burden of submitting evidence 
sufficient to show that his claim is well grounded, then his 
appeal must, as matter of law, be denied.  See Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 
81-82.  Because the RO has denied the veteran's claim as not 
well grounded, the Board must initially address this aspect 
of the claim.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d) (1999).  Such 
evidence, however, must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumptive period after 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

A careful review of the service medical records shows that, 
on enlistment examination in September 1989, the veteran's 
lower extremities were reported to be clinically normal.  In 
September 1991, the veteran was reported to have a swollen 
right lateral malleolus and was assessed with a sprained 
right ankle.  In February 1993, the veteran was diagnosed 
with right foot pain of questionable etiology.  An x-ray 
study of the right foot revealed calcification at the 
interphalangeal joint of the great toe and a questionable 
avulsion fracture vs. superimposed accessory ossicle or other 
soft tissue calcification.  Clinical correlation in this area 
was reported to be suggested.  The remainder of the foot was 
reported to be negative.  On an enlistment examination in 
February 1994, the veteran's lower extremities and feet were 
reported to be clinically normal.  In January 1995, the 
veteran indicated that he had had right ankle pain for the 
previous two weeks after rolling his ankle while playing 
basketball.  He was assessed with a possible sprain.

In January 1997, a private medical record from Wilbur Z. 
Sine, M.D., reported that the veteran had a very tender right 
ankle over the lateral malleolus.  He was reported to have 
full range of motion and strength but to have complained of 
pain.  The veteran was assessed, in part, with right ankle 
pain that occurred secondary to an injury in service.

Thus, the record presents evidence of an in-service right 
ankle sprain and subsequent complaints of pain, and a post-
service assessment by a private physician suggesting a 
relationship between current complaints of right ankle pain 
and the in-service injury.  Under these circumstances, the 
Board finds that the veteran's claim for service connection 
for a right ankle disability is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). 


ORDER

As a well-grounded claim for service connection for a right 
ankle disability has been submitted, the appeal is allowed to 
this extent.



REMAND

As the veteran's claim for service connection for a right 
ankle disability is well grounded, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(b) (West 1991).  The Court has 
held that the duty to assist the veteran in obtaining and 
developing facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Because the nature and etiology of the veteran's right ankle 
disability is not clear, the veteran should be examined by a 
VA physician in order to obtain a medical opinion concerning 
this dispositive question.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  However, prior to scheduling the veteran to 
undergo VA examination, the RO should obtain and associate 
with the claims file all outstanding pertinent treatment 
records from any appropriate VA facility(ies) and any and all 
other sources identified by the veteran.

Also, in October 1999, the veteran submitted additional 
evidence within the 90-day period following the mailing of a 
notice informing him that his appeal had been certified to 
the Board for appellate review.  Any pertinent evidence 
submitted by the veteran within the 90 day period must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless the veteran waives 
this procedural right.  38 C.F.R. § 20.1304 (1999).  Since 
there is no indication of such waiver by the veteran in the 
claims file, the Board finds that the submitted records of 
treatment which may reflect upon his current symptomatology 
is pertinent evidence and, consequently, must be referred 
back to the RO for review.

Accordingly, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should obtain and associate 
with the record all outstanding records 
of pertinent medical treatment from the 
VA Medical Center in Clarksburg, West 
Virginia, and any other source or 
facility identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records should be 
enlisted, as needed.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be indicated in the claims file.

2.  After associating with the claims 
file any medical records received, the RO 
should schedule the veteran for a VA 
orthopedic examination to determine the 
extent and likely etiology of the claimed 
right ankle disability.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The claims file, to 
include a complete copy of this REMAND, 
must be furnished to, and reviewed by, 
the examiner.

Based on his/her examination of the 
veteran, and review of the case, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran currently suffers from a 
right ankle disability due to disease or 
injury which was incurred in or 
aggravated by service.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed (to include, as 
necessary, citation to specific evidence 
of record) in a typewritten report.

3.  The RO should review the claims file 
to ensure full compliance with the terms 
of this REMAND.  If any requested action 
is not undertaken, or is taken in a 
deficient manner, immediate corrective 
action should be undertaken.

4.  After completion of the requested 
development, and after completion of any 
other development deemed warranted by 
the record, the RO should readjudicate 
the claim in light of all evidence of 
record, to include that added to the 
file since the issuance of the most 
recent Supplemental Statement of the 
Case in April 1999, and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought by the 
veteran are not granted to his 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to submit evidence and 
arguments in response thereto, prior to 
the case being returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


